96 F.3d 1432
43 ERC 1428
Fallowfield Development Corp., E.J. Callaghan & Co., Inc.v.Betty R. Strunk, Betty R. Strunk, Personal Representative ofLeonard M. Strunk, Estate of Leonard M. Strunk v. Bryn MawrTrust Company; Betty R. Strunk Betty R. Strunk, PersonalRepresentative of Leonard M Strunk, Estate of Leonard M.Strunk v. Bryn Mawr Trust Co. v. Edward J. Callaghan, Sr.,E.J. Callaghan & Co.
NOS. 94-2019, 94-2061, 95-1139
United States Court of Appeals,Third Circuit.
Aug 20, 1996

1
Appeal From:  E.D.Pa., Nos. 89-08644, 90-04431


2
AFFIRMED.